Mr. Justice Gabbert
delivered the opinion of the court:
The only body authorized to issue licenses for the sale of intoxicating liquors within the city and county of Denver is the fire and police board of that municipality; but, because the application for the *230license and petition in support thereof was not addressed to that body is not material. It was treated by the fire and police board as an application and petition to it to issue a liquor license, and the fact that it was not addressed to that body is of no moment, and cuts no figure in determining the validity of its action.
Counsel for plaintiff' in error contends- that where a piece of property is designated by its owner as a block, it is to be so regarded in an application for a liquor license, and the word “block,” as used in the charter relating to the issuance of such license, must be so construed; and hence, it is argued that as but six of the owners of lots fronting on Downing avenue petitioned for the issuance of the license, the board was without authority to grant it. There is no merit in this contention. Words employed in a legislative provision, which have a well-recognized and generally understood meaning, mean what is generally so understood and recognized, unless the contrary appears from the provision itself. “Block, ” as used in connection with the subdivisions of a city, means a square or portion of a city inclosed by streets. — Town of Fruita v. Williams, 33 Colo. 157, 5 Cyc. 717; Harrison v. People, 195 Ill. 466; Webster.
There are no words in the provision of the charter under consideration which qualify this definition in any respect whatever. We, therefore, conclude that the word “block,” in this instance, must be construed to mean and embraces that tract inclosed and bounded by the streets as designated in the plat of Baldwin’s Addition, and Block 25 of Riverside Addition. If the contention of counsel for plaintiff in error should prevail, that Block 25, Riverside Addition was to be regarded as a “block” because so designated by the party platting it, then the owner of Lot 60 in that block might replat that lot, *231and if lie designated it as a “block,” it would only be necessary for the owners of the tract thus entitled, to petition for the issuance of a liquor license, although the owners of the lots on either side not separated by either street or alley, objected to the issuance of such license.
The important question presented is, whether or not the provision of the charter means that the owners of a majority of the real estate in a block in which a saloon is to be. maintained, as determined by the frontage of the streets inclosing it, must sign the petition for the issuance of a license for such saloon, or whether frontage, as used in the charter provision, means the frontage of the block on the street where such saloon is located. Counsel for plaintiff in error contend for the first construction, while counsel for defendants in error contend for the latter. To determine which contention is correct, it becomes necessary to construe the provision of the charter under consideration, and in order to have it clearly before us, we again quote its language:
“No license for the sale of spirituous, malt, or intoxicating liquors in liquor saloons, dram shops, or tippling houses, shall be granted, except on the petition of the owners of a majority of the real estate within the frontage of the block in which such liquors, or any thereof, axe to be sold. ’ ’
. In construing a legislative enactment, the terms employed are to be given that construction which will enable its true purpose and intent to be carried out. The evident purpose of the charter provision was to give property owners within a given territory a voice in the issuance of a saloon license, and to inhibit the fire and police board from issuing it unless the assent of a certain proportion of such property owners was obtained. The territory in each instance is a block, which, as we have said, is a tract of land *232bounded by the streets immediately surrounding it. Tbe provision is not merely fo'r tbe benefit of those owning’ property fronting on the street where the saloon is to be located, but is intended to confer a right upon the owners of the property in the block in which it is proposed to establish a saloon by virtue of which such owners can prevent it, or have it, according to their wishes in the matter.
It is not necessary that all the owners of property in the block shall petition for the license, or a mere majority thereof, numerically; but the owners of a majority of the real estate within the frontage of the block in which the saloon is to be located must petition before the board can issue a license therefor. Frontage is the fronting part of a tract of land, and as applied to city property is generally understood to refer to the street frontage with respect to which such property is usually improved and utilized. Frontage, as employed in the charter provision, is not limited to any part dr portion of the block, but, on the contrary, it says: “the frontage of the block in which such liquors are to be sold, ’ ’ and, therefore, refers to, and means, the entire frontage of the block. The block in question has a frontage upon four streets, the linear extent of which is the length of the four lines defining its boundaries. According to the plain and unambiguous language of the charter, it is the owners of a majority of the real estate within this frontage who must petition for the saloon license, for they are the persons who are directly interested, and upon whom it was the intent of the charter provision to confer the authority to exercise the option of whether they would have a saloon in their block or not. To give the provision any other construction, as, for instance, to say that “frontage,” as therein employed, means the frontage of that part of the block fronting on the street where the saloon *233is tó be located, can only be done by reading it in connection with words of limitation wbicb it does not contain, and wbicb, by necessary implication, cannot be read into it. We are, therefore, of tbe opinion that before tbe fire and police board can issne a license for a saloon, tbe owners of a majority of tbe real estate within tbe frontage of tbe entire block in wbicb tbe saloon is located must petition therefor. A comparison of tbe plat of tbe block with tbe return of tbe board shows that tbe law has not been complied with in this respect.
Tbe judgment of tbe district court is reversed and tbe cause remanded for further proceedings in harmony with tbe views expressed in this opinion.

Reversed and remanded.

Chief Justice Steele and Mr. Justice Campbell concur.